DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2021 has been entered.
Status of Claims
Applicant has amended claims 1 and 18, 20 and 21.  No claims have been added or canceled.  Claims 9-17 were canceled prior to previous office action. Thus, claims 1-8 and 18-25 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 25 June 2021 with respect to
objection to claims 1 and 18,
rejections of claims 1-8 and 18-25 under U.S.C. § 112(b),
rejection to claims 1-8 and 18-25 under U.S.C. § 101, 
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims 1 and 18 to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective.  See new claim objections and § 112(b) rejections below.  
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive.
Applicant argues subject matter eligibility under Step 2A (of the PEG) indicting, inter alia, that pre-setting a threshold score required to qualify for a life insurance policy, and then 
In view of Prong Two of Step 2A– i.e. practical application to a  judicial exception – limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
. commercial interaction -  on a computer.
Applicant argues subject matter eligibility under Step 2B (of the 2019 PEG) alleging that the claimed elements provide an inventive concept that amount to significantly more than the abstract idea [remarks page 9].  Applicant furthers argument stating:
“claims I and 18 as amended recite setting a threshold score needed by a member to qualify for life insurance, then processing data related to that member to determine a score, comparing the two different scores to determine if the member's score meets the threshold score. The system and method of offering a policy based on the comparison of two scores is significantly more than the abstract idea of offering an insurance policy for sale”.
[remarks page 9].  Examiner respectfully disagrees.
As with determining a practical application to an abstract idea, types of limitations indicative of an inventive concept (aka “significantly more”) – subject matter eligibility under Step 2B - include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Further, limitations also indicative of an inventive concept include:
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
types” of aforementioned limitations.
Limitations that are not indicative of an inventive concept include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h),
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Examiner maintains that the claimed invention merely appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Applicant argues, also under Step 2, that the Office cites no express statement from the specification or a statement made by the applicant that the claimed score comparison is well-understood, routine or conventional [remarks page 9].  Examiner indicates that determining a score or comparing data is well-known and routine and is performed using computer operations that are well-known and routine.  Further, in view of using an algorithm to produce a score, the computer program instructions such as using a predictive analytical algorithm are described in very broad and generic terms and, as such, the computer program instructions do not integrate the judicial exception into a practical application.
Rejections have been clarified herein in view of the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
The wherein clause of claims 1 and 18 do not in any way affect the method steps performed in the claims.  For example, in claim 1, “wherein each applicant applied for membership in the association by completing an Association Membership Application” further describe the contract.  As such, such clauses are merely non-functional descriptive material which also do not further limit the claim.
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Gulack, 703F.2d at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).  However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir.  2010).  See MPEP § 2111.05.

Claim Objections
Claim 1 is objected to because in the limitation:
assigning a score to each member using a predictive analytical algorithm resident on a server based on information about the member, wherein the score is configured to compare the Association Membership Application information provided by the member to a plurality of centralized databases comprising a medical history database, a pharmaceutical drug use database, a motor vehicle accident history database, and a legal records database to formulate the score wherein the score represents the risk of underwriting a life insurance policy to the member
it is not clear how a score is configured to compare information.  Perhaps the Applicant means to claim “wherein the score based on a comparison of the Association Membership Application information provided by the member to a plurality of centralized databases”.  For purposes of examination, the limitation will be interpreted accordingly.  See related §112(b) rejection.
Claim 1 is objected to because the limitation:
the life insurance benefit provider issuing the life insurance policy to the member that is tied to a savings account with a cash value, and wherein a portion of the periodic payment is deposited into a savings account.
would be better written:
issuing, by the life insurance benefit provider, the life insurance policy to the member that is tied to a savings account with a cash value, and wherein a portion of the periodic payment is deposited into a savings account.
Clarification is requested.
Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

The specification is objected to under 35 U.S.C. § 112, first paragraph, as failing to support the subject matter set forth in the claims. The specification, as originally filed does not provide support for the invention as now claimed.
The test to be applied under the written description portion of 35 U.S.C. § 112, first paragraph, is whether the disclosure of the application as originally filed reasonably conveys to the artisan that the inventor had possession at that time of later claimed subject matter. Vas-Cat,  Inc. v. Mahurkar, 935 F. 2d 1555, 1565, 19 USPQ2d 111, 1118 (Fed. Cir. 1991), reh'rg denied (Fed. Cir. July 8, 1991) and reh'rg, en banc, denied (Fed. Cir. July 29, 1991).
Claim 1 includes the limitation: 
assigning a score to each member using a predictive analytical algorithm resident on a server based on information about the member, wherein the score is configured to compare the Association Membership Application information provided by the member to a plurality of centralized databases comprising a medical history database, a pharmaceutical drug use database, a motor vehicle accident history database, and a legal records database to formulate the score wherein the score represents the risk of underwriting a life insurance policy to the member;.
However, the specification does not provide a written description disclosure to support “a predictive analytical algorithm”.  Examiner notes that US Pub. No. 20170148100 A1 of the instant specification does cite use of a predictive analytical system [0051], [0057] and [0057], but no algorithm is described.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In the limitation:
assigning a score to each member using a predictive analytical algorithm resident on a server based on information about the member, wherein the score is configured to compare the Association Membership Application information provided by the member to a plurality of centralized databases comprising a medical history database, a pharmaceutical drug use database, a motor vehicle accident history database, and a legal records database to formulate the score wherein the score represents the risk of underwriting a life insurance policy to the member;.
Examiner finds no evidence of “a predictive analytical algorithm”.  To overcome this rejection, Applicant should identify where in the specification a predictive analytical algorithm is disclosed, or otherwise, cancel such matter from the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation:
assigning a score to each member using a predictive analytical algorithm resident on a server based on information about the member, wherein the score is configured to compare the Association Membership Application information provided by the member to a plurality of centralized databases comprising a medical history database, a pharmaceutical drug use database, a motor vehicle accident history database, and a legal records database to formulate the score wherein the score represents the risk of underwriting a life insurance policy to the member
is vague and indefinite because it is not clear how a score is configured to compare information.  Perhaps the Applicant means to claim “wherein the score based on a comparison of the Association Membership Application information provided by the member to a plurality of centralized databases”.  For purposes of examination, the limitation will be interpreted accordingly.
The limitation:
determining by a processor that the applicant is living; 
is vague and indefinite because it is not clear how the processor determines that the applicant is living.  The limitation:
comparing the information on the Association Membership Application to information in on-line databases and verifying the information provided;
is vague and indefinite because “the information provided
determining whether a duplicate identity for the applicant exists through comparing the Association Membership Application information to on-line databases to verify each applicant has a unique identity;
is vague and indefinite because it is not clear what happens when a duplicate identity exists – i.e. doing something to the Association Membership Application information or to the on-line databases. The limitation:
upon the member approving the benefit the member contracts directly with a life insurance benefit provider wherein the member accepts the life insurance policy;
is vague and indefinite in that it is not clear what the Applicant means to convey. Perhaps a “comma” (,) is missing and the Applicant means to claim “the member contracting directly with a life insurance benefit provider” or “the member accepting the life insurance policy” but these are not explicably stated.  Further, the term “directly” is a relative term which renders the claim indefinite.  The term "contracting directly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the term "directly” will be interpreted to be not further limiting.  Appropriate correction is required.  
Claim 18 is vague and indefinite because in the limitation:
determining by a processor that the applicant is living; 
it is not clear how the processor determines that the applicant is living.  
Claim 18 is vague and indefinite because the system components of:
a member;
a life insurance policy comprising a death benefit;
constitute a human being and a contract.  Human beings or contracts do not fall under one of the four statutory categories of claims.  
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-8 and 19-25 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 and 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Claims 1-8:
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-8 are directed to a method for providing insurance to applicants of an association which is a judicial exception of a commercial interaction which is a method of organizing human activity.
Claim 1 recites, in part, a method of:
determining that the applicant is living;
comparing the information on the Association Membership Application to information and verifying the information provided;
determining, whether a duplicate identity for the applicant exists through comparing the Association Membership Application information to databases …;
assigning at least one applicant a status of member wherein the member makes a periodic payment for a membership fee;
prompting the member to participate in a life insurance and savings plan wherein the member commits to a life insurance and savings plan funded by a fixed periodic payment above the membership fee;
validating the member's identity;
assigning a score to each member “by comparing” the Association Membership Application information “to a plurality of databases” wherein the  score represents the risk of underwriting a life insurance policy to the member; and
offering a life insurance benefit with a death benefit to the member having a mortality score exceeding a predetermined value wherein the life insurance policy is tied to a savings account with a cash value, and wherein the savings account is funded by a portion of the periodic payment amount;
upon the member approving the benefit the member contracts directly with a life insurance benefit provider wherein the member accepts the life insurance policy; and
the life insurance benefit provider issuing the life insurance policy to the member that is tied to a savings account with a cash value, and wherein a portion of the periodic payment is deposited into a savings account.
is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
data collected from an Association Membership Application gathered from a plurality of applicants, wherein each applicant applied for membership in the association by completing an Association Membership Application; and
centralized databases comprising a medical history database, a pharmaceutical drug use database, a motor vehicle accident history database, and a legal records database … ;
are merely descriptions of data which do not add to the patentability of the claim. Limitations such as:
to verify each applicant has a unique identity; and
to formulate the mortality score;
are merely statements of intended use which do not further limit the claim.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
hosting a server with data …;
determining by the processor …;
comparing information in on-line databases; and
using a predictive analytical algorithm resident on a server configured to compare data;
This judicial exception is not integrated into a practical application because the computer program instructions – i.e. hosting, verifying, determining and using a computer model - are no more than mere instructions to apply the exception using generic computer components – i.e. the processor and the server.  The computer program instructions such as using a predictive analytical algorithm are described in very broad and generic terms and is not explicitly disclosed in the specification (emphasis added).  As such, the computer program instructions do not integrate the judicial exception into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ordered combination does not offer substantially more than the sum of the functions of the elements when each is taken alone.  The computer components and computer program instructions are recited at a high level of generality – i.e. using a predictive analytical algorithm – and, as such, only indicate generic computer functions routinely used in computer applications. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry. The answer is NO.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-8 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-8 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B) 
Claims 18-25:
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a system which is one of the four statutory categories of invention.  However, the claim is also directed to a human being (i.e. a member) and a contract (i.e. a life insurance policy comprising a death benefit), each of which is not one of the four statutory categories of invention.  The answer is NO.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US Pub. No. 20110040582 A1) in view of Schwartz (US Pub. No. 20170148100 A1).
Regarding claim 18, Mullins teaches an online application process and a mortality risk calculation based on information retrieved from multiple internal and external databases [0006]. He teaches:
a processing system comprising a central processor, a plurality of servers –[0011] and [0043], wherein each server executes specific code, a plurality of network databases comprising:
membership application data, public information of pharmaceutical drug use data, legal issues record data, and motor vehicle history data – [0011], [0043] and [0098];
a member – [0007] and [0044];
a life insurance policy comprising a death benefit – [0046] and [0062],wherein the central processor is configured to:
receive the public information and the membership application data from the network database and verify the member is real, alive and unique – [0007] and [0011];
assign the member a score based on the public information and the membership application data – [0010], [0013] and [0043];
compare the score to a predetermined threshold score – [0012] and [0050]
determine that the score is greater than the threshold score – [0012] and [0050]; and
offer the member the life insurance policy with the death benefit – [0010], [0012] and [0046].
Mullins does not explicitly disclose:
verify(ing) the member is real, alive and unique. 
However, Schwartz teaches a method and system for managing and operating an organization that provides services and benefits to its membership, wherein these services and benefits relate to member well-being, security and independence [0006].  He teaches asking a member to commit to a life insurance fixed periodic payment amount [0048].  He teaches validating a member's identity using a three-step process comprising: verifying that the member is real, verifying that the member is alive and verifying that the member has a unique identity. This may be performed by automated access to online databases and resources or by a third party underwriter [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullins’ disclosure to include verifying that a member is real, alive and has a unique identity as taught by Schwartz because one would have recognized that doing so improves the system and makes the system cost effective.
Regarding claim 19, Mullins teaches a payment of said death benefit to a designated beneficiary of said member upon the death of said member – [0062].
Regarding claim 20, Mullins does not explicitly disclose the insurance policy as comprising a cash value and as further comprising a loan to said member from the cash value of the insurance policy. However, Schwartz teaches these features at [0044], [0049] and [0051].
Mullins’ disclosure to include cash value and a loan to a member as taught by Schwartz because one would have recognized such characteristics make the system flexible to a user’s needs.
Regarding claim 21, Mullins teaches: 
prompting said member to select an optional service – [0062];
receiving an optional service selection – [0062];
prompting said member to select a level of service corresponding to said optional service selection;
receiving a level of service selection– [0062];
withdrawing fees from said at least one member's periodic payment amount in exchange for said selected optional service performed at said selected level of service – [0062]; and
providing said selected optional service at said selected level of service to said at least one member – [0062].
Regarding claim 22-25, neither Mullins nor Schwartz explicitly discloses optional service as identity theft protection, a discount prescription service, pet insurance or a legal services discount plan. However, Examiner notes that these options are design choices and thus, hold limited patentable weight.
Additional Comments
Regarding claims 1-8, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Drucker et al:  “SYSTEMS AND METHODS FOR COLLECTING AND PROCESSING ALTERNATIVE DATA SOURCES FOR RISK ANALYSIS AND INSURANCE”, (US Pub. No. 20190156426 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692